Title: I. Referral of the Draft to James Madison, 18 November 1802
From: Jefferson, Thomas
To: Madison, James


            
              Nov. 18. 1802.
            
            Will you give the inclosed a serious perusal, and make such corrections, in matter & manner as it needs, & that without reserve, & with as little delay as possible, as I mean to submit it in like manner to the other gentlemen, singly first, & then together. the part respecting the treasury department is not yet prepared. a concluding paragraph is also to be added, when we see if any other matter is to be inserted.
            
           